DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s amendments filed on 11/29/2021 and examiner’s amendments.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 8 and 14 are amended. No claim is added and cancelled. Claim 1- 20 are pending.

EXAMINER’S AMENDMENTS
AN EXAMINER’S AMENDMENT TO THE RECORD APPEARS BELOW. SHOULD THE CHANGES AND/OR ADDITIONS BE UNACCEPTABLE TO APPLICANT, AN AMENDMENT MAY BE FILED AS PROVIDED BY 37 CFR 1.312. TO ENSURE CONSIDERATION OF SUCH AN AMENDMENT, IT MUST BE SUBMITTED NO LATER THAN THE PAYMENT OF THE ISSUE FEE. AUTHORIZATION FOR THIS EXAMINER’S AMENDMENT WAS GIVEN IN A TELEPHONE INTERVIEW AND VIA EMAIL WITH THE APPLICANT’S REPRESENTATIVE, ATTORNEY TIMOTHY CHOU, REG. #74749. PLEASE ENTER THE FOLLOWING CLAIM AMENDMENTS: PLEASE REPLACE CLAIM 8 and 14 WITH THE FOLLOWING:
8.	(Currently Amended)	A system, comprising:
one or more processors; and
memory storing a set of instructions that, as a result of execution by the one or more processors, cause the system to:
broadcast one or more blockchain transactions to a blockchain network that include an attestation that a user has access to a first private key associated with a first blockchain address;

obtain, by the user, access to a second private key associated with a second blockchain address;
generate a blockchain account migrate transaction that encodes:
a first field indicating a first address to deprecate, wherein the first field comprises the first blockchain address
a second field indicating a second address to link to the first address, wherein the second field comprises the second blockchain address
a public key corresponding to the second private key; and
a digital signature generated by the first private key; and
broadcast, in response to the condition indicating the first private key should be deprecated, the blockchain account migrate transaction to the blockchain network, thereby causing a subsequent blockchain transaction to transfer control of the digital asset to the second blockchain address instead of a destination address of the subsequent blockchain transaction, wherein the subsequent blockchain transaction indicates the first blockchain address as the destination address.

14.	(Currently Amended)	A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of execution by one or more processors of a computer system, cause the computer system to:
broadcast one or more blockchain transactions to a blockchain network that include an attestation that a user has access to a first private key associated with a first blockchain address;
determine a condition that indicates that the first private key should be deprecated has been met;
obtain, by the user, access to a second private key associated with a second blockchain address;
generate a blockchain account migrate transaction that encodes:
a first field indicating a first address to deprecate, wherein the first field comprises the first blockchain address
a second field indicating a second address to link to the first address, wherein the second field comprises the second blockchain address
a public key corresponding to the second private key; and
a digital signature generated by the first private key; and
broadcast, in response to the condition indicating the first private key should be deprecated, the blockchain account migrate transaction to the blockchain network, thereby causing a subsequent blockchain transaction to transfer control of the digital asset to the second blockchain address instead of a destination address of the subsequent blockchain transaction, wherein the subsequent blockchain transaction indicates the first blockchain address as the destination address.


ALLOWABLE SUBJECT MATTER
Claims  1-20 are allowed in light of applicant’s amendments, examiner’s amendments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 1 recites, inter-alia, “generating a blockchain account migrate transaction that encodes: a first field indicating a first address to deprecate, wherein the first field comprises the first blockchain address; a second field indicating a second address to link to the first address, wherein the second field comprises the second blockchain address; a public key corresponding to the second private key; and a digital signature generated by the first private key; and broadcasting, in response to the condition indicating the first private key should be deprecated, the blockchain account migrate transaction to the blockchain network”. Lyadvinsky et al. (US20200320529) teaches a blockchain transaction contains source address and destination address (Para. 0045-0048). Patil et al. (US20190372834) teaches a transaction comprises an indication that the device has been deprecated (Para. 0009 and claim 6).  Joveski et al. (US20200364703) teaches generating a transaction in response to any suitable trigger (Para. 0100). But none of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 1 at or before the time it was filed.
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 with proper motivation at or before the time it was effectively filed. 
Independent claim 8 and 14 although are different, further recites similar limitations to those found in claim 1. Therefore, claim 11 is considered to be allowable for the same reason as discussed above.
Dependent claims 2-7, 9-13 and 15-20 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                     /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438